This is an appeal on questions of law from a judgment of the Juvenile Court of Montgomery County.
The defendant was charged under Section 1639-45, General Code, with contributing toward the neglect of her five months old child, in that being the parent she abandoned such child. A jury having been waived, the cause was tried by the court, and the defendant was found guilty and sentenced.
There was evidence of a substantial character to support the conviction. While there was conflict in the evidence, it was the duty and province of the trial judge to resolve the conflict.
The husband of the defendant was called by the state and was permitted to testify. Section 13444-2, General Code, provides, in part:
"Husband and wife shall be competent witnesses * * * to testify against each other in all actions, prosecutions, and proceedings for personal injury of either by the other, bigamy or failure to provide for, neglect of, or cruelty to their child or children under sixteen years of age." (Emphasis ours.)
The husband of the defendant was a competent witness and it was not error to permit him to testify against his wife.
We find no assignment of error well made.
Judgment affirmed.
HORNBECK, P. J., WISEMAN and MILLER, JJ., concur. *Page 181